Exhibit 10.15

MEDTRONIC PLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as restated generally effective January 26, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFERRED COMPENSATION ACCOUNT

     2   

Section 1.1

  

Establishment of Account

     2   

Section 1.2

  

Property of Company

     2   

ARTICLE 2 DEFINITIONS, GENDER, AND NUMBER

     2   

Section 2.1

  

Definitions

     2   

Section 2.2

  

Gender and Number

     6   

ARTICLE 3 PARTICIPATION

     6   

Section 3.1

  

Who May Participate

     6   

Section 3.2

  

Time and Conditions of Participation

     6   

Section 3.3

  

Termination and Suspension of Participation

     6   

Section 3.4

  

Missing Persons

     6   

Section 3.5

  

Relationship to Other Plans

     6   

ARTICLE 4 RETIREMENT PLAN SUPPLEMENTAL BENEFIT

     7   

Section 4.1

  

Calculation of Retirement Plan Supplemental Benefit

     7   

Section 4.2

  

Establishment of Nonqualified Retirement Plan Account

     8   

Section 4.3

  

Interest Credited to Nonqualified Retirement Plan Account

     8   

Section 4.4

  

Payment of Nonqualified Retirement Plan Account

     8   

ARTICLE 5 DEFINED CONTRIBUTION SUPPLEMENTAL BENEFIT

     8   

Section 5.1

  

Nonqualified Defined Contribution Account

     8   

Section 5.2

  

Gains Credited to Nonqualified Defined Contribution Account

     9   

Section 5.3

  

Payment of Nonqualified Defined Contribution Account

     9   

ARTICLE 6 PERSONAL INVESTMENT ACCOUNT SUPPLEMENTAL BENEFIT

     9   

Section 6.1

  

Calculation of Personal Investment Account Supplemental Benefit

     9   

Section 6.2

  

Establishment of Nonqualified Personal Investment Account

     10   

Section 6.3

  

Crediting Gains and Losses to Nonqualified Personal Investment Account

     10   

Section 6.4

  

Vested Interest in Nonqualified Personal Investment Account

     10   

Section 6.5

  

Payment of Nonqualified Personal Investment Account

     10   

ARTICLE 7 DEATH BENEFITS

     11   

Section 7.1

  

Form and Time of Payment

     11   

Section 7.2

  

Beneficiary

     11   

ARTICLE 8 CHANGE IN CONTROL PROVISIONS

     11   

Section 8.1

  

Application of Article 8

     11   

Section 8.2

  

Payments to and by the Trust

     11   

Section 8.3

  

Legal Fees and Expenses

     11   

Section 8.4

  

Late Payment and Additional Payment Provisions

     12   

 

i



--------------------------------------------------------------------------------

ARTICLE 9 FUNDING

     12   

Section 9.1

  

Source of Benefits

     12   

Section 9.2

  

No Claim on Specific Assets

     12   

ARTICLE 10 ADMINISTRATION

     13   

Section 10.1

  

Administration

     13   

Section 10.2

  

Powers of Committee

     13   

Section 10.3

  

Actions of the Committee

     13   

Section 10.4

  

Delegation

     13   

Section 10.5

  

Reports and Records

     13   

Section 10.6

  

Claims Procedure

     13   

ARTICLE 11 AMENDMENTS AND TERMINATION

     14   

Section 11.1

  

Amendments

     14   

Section 11.2

  

Termination

     14   

ARTICLE 12 MISCELLANEOUS

     15   

Section 12.1

  

No Guarantee of Employment

     15   

Section 12.2

  

Release

     15   

Section 12.3

  

Notices

     15   

Section 12.4

  

Nonalienation

     15   

Section 12.5

  

Withholding

     15   

Section 12.6

  

Captions

     15   

Section 12.7

  

Applicable Law

     15   

Section 12.8

  

Invalidity of Certain Provisions

     15   

Section 12.9

  

No Other Agreements

     16   

Section 12.10

  

Incapacity

     16   

Section 12.11

  

Electronic Media

     16   

Section 12.12

  

Delay of Distributions Upon Certain Events Delay in Distributions

     16   

Section 12.13

  

Acceleration of Distributions Upon Certain Events

     17   

SCHEDULE A

     A-1   

 

ii



--------------------------------------------------------------------------------

MEDTRONIC PLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as restated generally effective January 26, 2015)

Medtronic, Inc., a Minnesota corporation (“Medtronic”), previously established
the Medtronic, Inc. Executive Nonqualified Supplemental Benefit Plan (the
“Plan”) for the benefit of the Eligible Employees of Medtronic and certain of
its Affiliates, effective May 1, 1986. The Plan was most recently amended and
restated effective January 1, 2008. On June 15, 2014, Medtronic entered into a
Transaction Agreement with Covidien plc and the other parties named therein to
acquire Covidien through the formation of a new holding company incorporated in
Ireland that will be renamed Medtronic plc (the “Transaction”). In connection
with the Transaction, Medtronic plc, an Irish public limited company (the
“Company”) hereby adopts and amends and restates the Plan, effective January 26,
2015 (the “Restatement Date”).

This restatement applies to amounts deferred under the Plan on or after the
Restatement Date, and to the payment of all amounts deferred under the Plan
(whether such amounts were deferred before, on, or after the Restatement Date)
that have not yet been distributed as of the Restatement Date. No amount
deferred under the Plan is intended to be “grandfathered” under Section 409A of
the Code (“Section 409A”).

The purpose of the Plan is to provide Eligible Employees with benefits that
supplement those provided under certain of the tax-qualified plans maintained by
the Company and its Affiliates. More specifically, the Plan is intended to
provide certain benefits on a nonqualified basis that are not otherwise provided
under such tax-qualified plans as a result of the application of certain legal
limitations on contributions, benefits and includible compensation and as a
result of elections made by eligible employees under other plans maintained by
the Company and its Affiliates.

The Plan is intended to be (and shall be construed and administered as) an
employee benefit pension plan under the provisions of ERISA, which is unfunded
and maintained primarily for the purpose of providing deferred compensation for
Eligible Employees who constitute a select group of management or
highly-compensated employees, as described in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

The Plan is not intended to be qualified under Section 401(a) of the Code. The
Plan, as restated herein, is subject to, and intended to comply with,
Section 409A of the Code. Notwithstanding any provision of this Plan, all
benefits payable hereunder shall be deemed to be paid solely for services to
Medtronic and its subsidiaries.

The obligation of the Company and its Affiliates to make payments under the Plan
constitutes an unsecured (but legally enforceable) promise of the Company and
its Affiliates to make such payments and no person, including any Participant or
Beneficiary, shall have any lien, prior claim or other security interest in any
property of the Company or its Affiliates as a result of the Plan.



--------------------------------------------------------------------------------

ARTICLE 1 DEFERRED COMPENSATION ACCOUNT

Section 1.1 Establishment of Account. The Company shall establish one or more
Accounts for each Participant which shall be utilized solely as a device to
measure and determine the amount of deferred compensation to be paid under the
Plan.

Section 1.2 Property of Company. Any amounts set aside for benefits payable
under the Plan are the property of the Company, except, and to the extent,
provided in the Trust.

 

ARTICLE 2 DEFINITIONS, GENDER, AND NUMBER

Section 2.1 Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning, and when a defined meaning is intended, the term
is capitalized.

2.1.1 “Account” means a bookkeeping account established by the Company on its
books and records to record and determine the benefits payable to a Participant
or Beneficiary under the Plan. The Company shall establish a separate Account on
behalf of each Participant for:

(a) The benefit the Participant is entitled to receive pursuant to Section 4.2,
if any, referred to as the “Nonqualified Retirement Plan Account;”

(b) The benefit the Participant is entitled to receive pursuant to Article 5, if
any, referred to as the “Nonqualified Defined Contribution Account;” and

(c) The benefit the Participant is entitled to receive pursuant to Section 6.2,
if any, entitled the “Supplemental Personal Investment Account.”

The Committee may establish any number of sub-accounts on behalf of a
Participant or Beneficiary as the Committee considers necessary or advisable for
purposes of maintaining a proper accounting of amounts to be credited under the
Plan on behalf of a Participant or Beneficiary.

2.1.2 “Affiliate” or “Affiliates” means the Company and any entity with which
the Company would be considered a single employer under Section 414(b) of the
Code (employees of controlled group of corporations) and Section 414(c) of the
Code (employees of partnerships, proprietorships, etc., under common control).

2.1.3 “Beneficiary” or “Beneficiaries” means the persons or trusts designated by
a Participant in writing pursuant to Section 7.2.1 of the Plan as being entitled
to receive any benefit payable under the Plan by reason of the death of a
Participant, or, in the absence of such designation, the persons specified in
Section 7.2.2 of the Plan.

2.1.4 “Board” means the Board of Directors of the Company as constituted at the
relevant time.

 

2



--------------------------------------------------------------------------------

2.1.5 “Capital Accumulation Plan” means the Medtronic plc Capital Accumulation
Plan Deferral Program, as amended or restated from time to time or any successor
thereto, and any predecessor or successor plan thereto.

2.1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time and any successor statute. References to a Code section shall be deemed to
be to that section or to any successor to that section.

2.1.7 “Committee” means the Committee or individual appointed by the
Compensation Committee of the Board (or any person or entity designated by the
Committee) to administer the Plan pursuant to Section 10.4.

2.1.8 “Company” means Medtronic plc and its successors and assigns, by merger,
purchase or otherwise.

2.1.9 “Defined Contribution Supplemental Benefit” means the benefit under the
Predecessor Plan that was commonly referred to as the “ESOP restoration
benefit.” This benefit equals the difference between: (a) the allocation due to
Medtronic contributions the Participant would have received under the ESOP prior
to May, 1, 2005, but for the Section 401(a)(17) Limitation and Section 415
Limitation; and (b) the actual allocation actually received by the Participant
under the ESOP.

2.1.10 “Domestic Relations Order” has the meaning set forth in
Section 414(p)(1)(B) of the Code.

2.1.11 “Eligible Employee” means an elected or appointed officer of the Company,
or any other key employee of the Company or an Affiliate designated by the
Committee, excluding any individual who is neither a United States citizen nor a
United States resident. In order to be an Eligible Employee an employee must be
a member of a select group of management or highly compensated employees within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and rules
established by the Committee. The Company may make such projections or estimates
as it deems desirable in applying the eligibility requirements, and its
determination shall be conclusive.

2.1.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute. References to an ERISA
section shall be deemed to be to that section or to any successor to that
section.

2.1.13 “ESOP” means the Medtronic, Inc. Employee Stock Ownership Plan, as in
effect prior to April 30, 2001. (As of April 30, 2001, the ESOP was amended to
permit elective deferrals under Section 401(k) of the Code and renamed the
Medtronic, Inc. Employee Stock Ownership and Supplemental Retirement Plan. As of
May 1, 2005, the Medtronic, Inc. Employee Stock Ownership and Supplemental
Retirement Plan was amended and renamed the Medtronic, Inc. Savings and
Investment Plan.) As of January 26, 2015, the Medtronic, Inc. Savings and
Investment Plan was amended and renamed the Medtronic plc Savings and Investment
Plan.

 

3



--------------------------------------------------------------------------------

2.1.14 “Event” means an event of change in control of the Company, as defined in
the Trust.

2.1.15 “Option Replacement Plan” means the Medtronic plc Option Replacement
Plan, as amended or restated from time to time or any predecessor or successor
thereto.

2.1.16 “Participant” means an Eligible Employee who has commenced participation
in the Plan.

2.1.17 “Personal Investment Account” has the same meaning as in the Savings and
Investment Plan.

2.1.18 “Personal Investment Account Supplemental Benefit” has the meaning set
forth in Article 6.

2.1.19 “Plan” means the “Medtronic plc Supplemental Executive Retirement Plan”
as set forth herein and as amended or restated from time to time.

2.1.20 “Plan Year” means the 12-month period commencing May 1 and ending the
following April 30.

2.1.21 “Predecessor Plan” means the Plan, as in effect prior to May 1, 2005.

2.1.22 “Restatement Date” has the meaning set forth in the preamble.

2.1.23 “Retirement Plan” means the Medtronic plc Retirement Plan, as amended
from time to time, and any predecessor or successor thereto. In general, the
Retirement Plan includes a final average pay benefit for individuals employed by
the Company or an Affiliate prior to May 1, 2005. Effective May 1, 2005, the
Retirement Plan provides a personal pension account benefit for individuals who
become employed on or after May 1, 2005. Individuals participating in the
Retirement Plan prior to May 1, 2005, may elect a personal pension account
benefit in lieu of the final average pay benefit for Plan Years commencing
May 1, 2005. Alternatively, an individual otherwise eligible to participate in
the Retirement Plan may elect not to participate in the Retirement Plan and
receive a contribution to a Personal Investment Account.

2.1.24 “Retirement Plan Supplemental Benefit” has the meaning set forth in
Article 4.

2.1.25 “Savings and Investment Plan” means the Medtronic, plc Savings and
Investment Plan, as amended from time to time, and any successor thereto. The
Savings and Investment Plan includes a salary reduction benefit under
Section 401(k) of the Code and a matching contribution benefit under
Section 401(m) of the Code. Effective May 1, 2005, the Savings and Investment
Plan also includes a Personal Investment Account for those Participants who have
elected this retirement benefit option.

 

4



--------------------------------------------------------------------------------

2.1.26 “Section 401(a)(17) Limitation” means the limitation on the dollar amount
of compensation that may be taken into account under qualified retirement plans
under Section 401(a)(17) of the Code, or any successor provision thereto.

2.1.27 “Section 415 Limitation” means the limitation on benefits for qualified
defined benefit pension plans and the limitation on allocations for qualified
defined contribution plans, which are imposed by Section 415(b) and (c),
respectively, of the Code, or any successor provision thereto.

2.1.28 “Separation from Service” or “Separate from Service,” with respect to a
Participant, means the Participant’s separation from service with all
Affiliates, within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
regulations thereunder. Solely for this purpose, a Participant will be
considered to have a Separation from Service when the Participant dies, retires,
or otherwise has a termination of employment with all Affiliates. The employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the individual
retains a right to reemployment with the an Affiliate under an applicable
statute or by contract. For purposes hereof, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for an Affiliate. If the period of
leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to last for a continuous period of not less than six months, where such
impairment causes the employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
Company may substitute a 29-month period of absence for such six-month period.

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Affiliate and the Participant
reasonably anticipated that no further services will be performed after a
certain date or that the level of bona fide services the Participant will
perform after such date (whether as an employee or independent contractor) will
permanently decrease to no more than 40 percent of the average level of bona
fide services performed (whether as an employee or independent contractor) over
the immediately preceding 36-month period (or the full period of services if the
Participant has been providing services for less than 36 months).

Notwithstanding anything in Section 2.1.2 to the contrary, in determining
whether a Participant has had a Separation from Service with an Affiliate, an
entity’s status as an “Affiliate” shall be determined substituting “50 percent”
for “80 percent” each place it appears in Section 1563(a)(1),(2), and (3) and in
Treasury Regulation Section 1.414(c)-2.

 

5



--------------------------------------------------------------------------------

The Company shall have discretion to determine whether a Participant has
experienced a Separation from Service in connection with an asset sale
transaction entered into by the Company or an Affiliate, provided that such
determination conforms to the requirements of Section 409A and the regulations
and other guidance issued thereunder, in which case the Company’s determination
shall be binding on the Participant.

2.1.29 “Section 409A” means section 409A of the Internal Revenue Code, as
amended from time to time and any successor statute.

2.1.30 “Specified Employee” means an employee of an Affiliate who is subject to
the six-month delay rule described in Section 409A(2)(B)(i) of the Code. The
Company shall establish a written policy for identifying Specified Employees in
a manner consistent with Section 409A, which policy may be amended by the
Company from time to time as permitted by Section 409A.

2.1.31 “Stock” means the Company’s ordinary shares $.0001 par value per share
(as such par value may be adjusted from time to time).

2.1.32 “Trust” means the Medtronic plc Compensation Trust Agreement Number One,
as amended from time to time.

Section 2.2 Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.

 

ARTICLE 3 PARTICIPATION

Section 3.1 Who May Participate. Participation in the Plan is limited to
Eligible Employees.

Section 3.2 Time and Conditions of Participation. An Eligible Employee shall
become a Participant on the date on which he or she first accrues a benefit
under the Plan, provided that he or she is then in compliance with such terms
and conditions as the Committee may from time to time establish for the
implementation of the Plan, including, but not limited to, any condition the
Committee may deem necessary or appropriate for the Company to meet its
obligations under the Plan.

Section 3.3 Termination and Suspension of Participation. Once an individual has
become a Participant, participation shall continue until payment in full of all
benefits to which the Participant or Beneficiary is entitled under the Plan.

Section 3.4 Missing Persons. Each Participant and Beneficiary entitled to
receive benefits under the Plan shall be obligated to keep the Company informed
of his or her current address until all Plan benefits that are due to be paid to
the Participant or Beneficiary have been paid to him or her. If, after having
made reasonable efforts to do so, the Company is unable to locate the
Participant or Beneficiary for purposes of making a distribution, the
Participant’s or Beneficiary’s Plan benefit will be forfeited. In no event will
a Participant’s or Beneficiary’s benefit be paid to him or her later than the
date otherwise required by the Plan.

Section 3.5 Relationship to Other Plans. Participation in the Plan shall not
preclude participation of the Participant in any other fringe benefit program or
plan sponsored by an

 

6



--------------------------------------------------------------------------------

Affiliate for which the Participant would otherwise be eligible. Notwithstanding
anything in the Plan to the contrary, to the extent permitted by Section 409A,
the Committee, or anyone to whom the Committee has delegated this authority
pursuant to Section 10.4, may reduce the benefits payable to a Participant under
the Plan if, and to the extent that, benefits are payable to the Participant
under another similar plan or arrangement maintained by the Company or an
Affiliate. The Committee (or its delegate) shall have complete and absolute
discretion to determine whether another benefit plan or arrangement maintained
by the Company or an Affiliate is similar to the Plan, whether the benefit under
the Plan can be reduced in a manner that does not cause a violation of
Section 409A, and the amount of the reduction to be applied.

 

ARTICLE 4 RETIREMENT PLAN SUPPLEMENTAL BENEFIT

Section 4.1 Calculation of Retirement Plan Supplemental Benefit. An Eligible
Employee shall earn a Retirement Plan Supplemental Benefit as of any
determination date in an amount equal to the lump sum actuarial equivalent value
of his or her Unrestricted Retirement Plan Benefit less the lump sum actuarial
equivalent value of his or her Actual Retirement Plan Benefit, determined as of
the determination date. For purposes hereof, the determination date is the first
day of the month. The lump sum actuarial equivalent value shall be determined in
each case by use of the otherwise applicable interest rates and other
assumptions under the Retirement Plan in determining actuarially equivalent
benefits.

For purposes hereof, an Eligible Employee’s Unrestricted Retirement Plan Benefit
as of any determination date equals the vested benefit that such individual
would have accrued under the Retirement Plan as of such date under the otherwise
applicable provisions of the Retirement Plan, but determined for periods from
and after May 1, 1986, without application of the Section 415 Limitation or the
Section 401(a)(17) Limitation and based upon the compensation that would have
been paid to the Eligible Employee during the year but for his or her election
to reduce his or her compensation under the Capital Accumulation Plan or the
Option Replacement Plan.

For purposes hereof, compensation that is reduced pursuant to such an election
shall be taken into account for the Plan Year during which such compensation
would have been paid to the Eligible Employee but for such election and only to
the extent that such compensation would otherwise be taken into account under
the Retirement Plan in calculating benefits thereunder had such compensation
otherwise been paid directly to the Eligible Employee (but without regard to
application of the Section 401(a)(17) Limitation).

For purposes hereof, an Eligible Employee’s Actual Retirement Plan Benefit as of
any determination date equals the vested benefit that the individual has
actually accrued as of such date under the provisions of the Retirement Plan,
after taking into account all applicable limitations on contributions, benefits
and compensation.

An Eligible Employee’s Unrestricted Retirement Plan Benefit and Actual
Retirement Plan Benefit shall be determined after giving effect to the election
a Participant makes under Section 3.2 of the Retirement Plan (i.e., the election
to receive a contribution to a Personal Investment Account under the Savings and
Investment Plan, the final average pay benefit under the Retirement Plan or the
personal pension account benefit under the Retirement Plan) for benefits
accruing under the Retirement Plan on or after May 1, 2005.

 

7



--------------------------------------------------------------------------------

Section 4.2 Establishment of Nonqualified Retirement Plan Account. A
Participant’s Retirement Plan Supplemental Benefit shall be determined as of the
first day of the month following the month in which the Participant has a
Separation from Service, and the lump sum value of such Retirement Plan
Supplemental Benefit shall be credited as of such date to a bookkeeping account
established for the Participant on the books and records of the Company,
referred to as the “Nonqualified Retirement Plan Account.”

In the event a Participant terminates employment as a result of death, the value
of the benefits, if any, to be credited to his or her Nonqualified Retirement
Account shall be based upon the lump sum actuarial equivalent value of the death
benefits that would be paid under the Retirement Plan under the same assumptions
as used under Section 4.1 hereof in determining the Participant’s Unrestricted
Retirement Plan Benefit (that is, without regard to the Section 415 Limitation
and the Section 401(a)(17) Limitation and without regard to any election the
Participant may have made under the Capital Accumulation Plan or the Option
Replacement Plan to reduce his or her compensation) less the lump sum actuarial
equivalent value of death benefits actually payable with respect to such
Participant under the Retirement Plan, if any, taking into account all
applicable limitations on contributions, benefits and compensation.

Section 4.3 Interest Credited to Nonqualified Retirement Plan Account. All
amounts credited to the Nonqualified Retirement Plan Account from time to time
shall be credited with interest at a rate that is equal to the pre-retirement
interest rate or rates used by the Retirement Plan during the period for which
interest is to be so credited for purposes of determining actuarially equivalent
benefits under the Retirement Plan. Interest as so determined shall be
compounded monthly during the Plan Year.

Section 4.4 Payment of Nonqualified Retirement Plan Account. Payment to a
Participant of his or her Nonqualified Retirement Plan Account shall commence
within 90 days following the six month anniversary of his or her Separation from
Service. All distributions of the Nonqualified Retirement Account will be made
in cash. If the value of the Participant’s Nonqualified Retirement Account,
determined as of the date on which such Account is established, is greater than
$100,000, the Account together with interest thereon shall be paid to the
Participant on a monthly basis over a 15-year period in 180 equal monthly
installments. If the value of the Participant’s Nonqualified Retirement Account,
determined as of the date on which such Account is established, is $100,000 or
less, the Account together with interest thereon shall be paid to the
Participant in a lump sum.

 

ARTICLE 5 DEFINED CONTRIBUTION SUPPLEMENTAL BENEFIT

Section 5.1 Nonqualified Defined Contribution Account. The Company previously
established an Account on behalf of each Participant entitled to a Defined
Contribution Supplemental Benefit (as defined in the Predecessor Plan and
commonly referred to as the “ESOP restoration benefit”) referred to as the
“Nonqualified Defined Contribution Account.” All contributions to the
Nonqualified Defined Contribution Account ceased effective April 30, 2005. A
Participant’s Nonqualified Defined Contribution Account, if any, will continue
to vest according to the terms of the Predecessor Plan.

 

8



--------------------------------------------------------------------------------

Section 5.2 Gains Credited to Nonqualified Defined Contribution Account. A
Participant’s Defined Contribution Supplemental Benefit is expressed in the form
of the right to receive Stock. Because of this, the Nonqualified Defined
Contribution Account is adjusted to reflect Stock splits, Stock dividends and
recapitalizations in such manner as may be determined by the Committee. The
Committee may also, in its discretion, adjust the Nonqualified Defined
Contribution Account to reflect dividends payable with respect to the Stock from
time to time in such manner as it deems appropriate.

Section 5.3 Payment of Nonqualified Defined Contribution Account. Payment to a
Participant of his or her Nonqualified Defined Contribution Account shall be
made within 90 days following the end of the Plan Year in which the
Participant’s Separation from Service occurs. Payment shall be made in Stock in
the form of a lump sum.

 

ARTICLE 6 PERSONAL INVESTMENT ACCOUNT SUPPLEMENTAL BENEFIT

Section 6.1 Calculation of Personal Investment Account Supplemental Benefit. An
Eligible Employee who, pursuant to Section 3.2 of the Retirement Plan, elects to
participate in the Personal Investment Account Benefit under the Savings and
Investment Plan, shall be credited with a Personal Investment Account
Supplemental Benefit as of the end of each Plan Year commencing May 1, 2005, in
an amount equal to his or her Unrestricted Personal Investment Account
Allocation for such year less his or her Actual Personal Investment Account
Allocation for such year; provided, however, that for the year in which the
Participant has a Separation from Service, the Participant’s Personal Investment
Account Supplemental Benefit for such year shall be determined as of the end of
the month in which the Separation from Service occurs.

An Eligible Employee’s Unrestricted Personal Investment Account Allocation for a
year equals the dollar amount that would have been allocated by the Company to
his or her Personal Investment Account for the year, but without application of
the Section 415 Limitation or the Section 401(a)(17) Limitation and based upon
the compensation that would have been paid to the Eligible Employee during the
year but for his or her election to reduce his or her compensation under the
Capital Accumulation Plan or the Option Replacement Plan. For purposes hereof,
compensation that is reduced pursuant to such an election shall be taken into
account for the Plan Year during which such compensation would have been paid to
the Eligible Employee but for such election and only to the extent that such
compensation would otherwise be taken into account under the Savings and
Investment Plan in calculating benefits thereunder had such compensation
otherwise been paid directly to the Eligible Employee (but without regard to
application of the Section 401(a)(17) Limitation).

An Eligible Employee’s Actual Personal Investment Account Allocation for a year
equals the dollar amount that the Company actually allocates as a contribution
to the Eligible Employee’s Personal Investment Account for such year.

 

9



--------------------------------------------------------------------------------

Section 6.2 Establishment of Nonqualified Personal Investment Account. The
Personal Investment Account Supplemental Benefit to be credited to a Participant
for a Plan Year under Section 6.1 shall be credited as of the last day of such
year (except for the Plan Year in which a Participant has a Separation from
Service, in which case it shall be credited as of the last day of the month in
which the Separation from Service occurs) to an account established on the books
and records of the Company, referred to as the “Nonqualified Personal Investment
Account.”

Section 6.3 Crediting Gains and Losses to Nonqualified Personal Investment
Account. The Committee shall designate the manner in which a Participant’s
Nonqualified Personal Investment Account is to be credited with gains and losses
as described on Schedule A hereto, which Schedule may be amended from time to
time in the Committee’s discretion. If the Committee designates specific
investment funds to serve as an index for crediting gains and losses to a
Participant’s Nonqualified Personal Investment Account: (a) the Participant
shall be entitled to designate which such fund or funds shall be used to measure
gains and losses on his or her Nonqualified Personal Investment Account and to
change such designation in accordance with rules established by the Committee;
(b) the Participant’s Nonqualified Personal Investment Account will be credited
with gains and losses as if invested in such fund or funds in accordance with
the Participant’s designation and the rules established by the Committee; and
(c) the Committee may, in its sole discretion, eliminate any investment fund or
funds previously designated by it, substitute a new investment fund or funds
therefore, or add investment fund or funds, at any time. If the Committee makes
any such investment funds available for this purpose, the Company shall have no
obligation to actually invest any amounts in any such investment funds. Unless
the Committee adopts a different rule, investment designations may be changed,
generally, on a daily basis.

Section 6.4 Vested Interest in Nonqualified Personal Investment Account. A
Participant’s vested interest in his or her Nonqualified Personal Investment
Account shall be determined in the same manner as the Participant’s vested
interest in his or her Personal Investment Account, and the Company may forfeit
the non-vested portion of the Participant’s Nonqualified Personal Investment
Account under the same rules and subject to the same limitations as provided for
the Personal Investment Account under the Savings and Investment Plan.
Notwithstanding the preceding sentence, a Participant shall not earn a
fully-vested interest in his or her Nonqualified Personal Investment Account as
a result of the termination or partial termination of the Plan in those
situations where the Participant is not otherwise fully vested in such Account.

Section 6.5 Payment of Nonqualified Personal Investment Account. Payment to a
Participant of his or her Nonqualified Personal Investment Account shall
commence within 90 days following the six month anniversary of his or her
Separation from Service. All distributions of the Nonqualified Personal
Investment Account will be paid in the form of cash. If the value of the
Participant’s Nonqualified Personal Investment Account, determined as of the
date on which the Participant’s Separation from Service occurs, is greater than
$100,000, the Account shall be paid to the Participant on a monthly basis over a
fifteen-year period in 180 equal monthly installments. Gains and losses pursuant
to Section 6.3 shall continue to be credited on the declining balance of the
Account during the payout period. If the value of the Participant’s Nonqualified
Personal Investment Account, determined as of the date on which the
Participant’s Separation from Service occurs, is $100,000 or less, the Account
shall be paid to the Participant in a lump sum.

 

10



--------------------------------------------------------------------------------

ARTICLE 7 DEATH BENEFITS

Section 7.1 Form and Time of Payment. If a Participant dies before all amounts
in an Account have been distributed to him or her (whether the Participant’s
death occurs before or after distributions have commenced to the Participant),
the Account balance, to the extent then vested, shall be paid to the
Participant’s Beneficiary in a lump sum within 90 days after the Participant’s
death.

Section 7.2 Beneficiary.

7.2.1 Designation of Beneficiary. Each Participant has the right to designate
primary and contingent Beneficiaries for death benefits payable under the Plan.
Such Beneficiaries may be individuals or trusts for the benefit of individuals.
A Beneficiary designation by a Participant shall be in writing on a form
acceptable to the Committee and shall only be effective upon delivery to the
Company. A Beneficiary designation may be revoked by a Participant at any time
by delivering to the Company either written notice of revocation or a new
Beneficiary designation form. The Beneficiary designation form last delivered to
the Company prior to the death of a Participant shall control.

7.2.2 Failure to Designate Beneficiary. In the event there is no Beneficiary
designation on file with the Company at the Participant’s death, or if all
Beneficiaries designated by a Participant have predeceased the Participant, any
benefits payable pursuant to this Article 7 will be paid to the Participant’s
surviving spouse, if living; or if the Participant does not leave a surviving
spouse, to the Participant’s surviving issue by right of representation; or, if
there are no such surviving issue, to the Participant’s estate.

 

ARTICLE 8 CHANGE IN CONTROL PROVISIONS

Section 8.1 Application of Article 8. To the extent applicable, the provisions
of this Article 8 relating to an Event of change in control of the Company shall
control, notwithstanding any other provisions of the Plan to the contrary, and
shall supersede any other provisions of the Plan to the extent inconsistent with
the provisions of this Article 8.

Section 8.2 Payments to and by the Trust. Pursuant to the terms of the Trust,
the Company is required to make certain payments to the Trust if an Event occurs
or if the Company determines that it is probable that an Event may occur. The
obligation of the Company to make such payments shall be considered an
obligation under the Plan; provided, however, that such obligation shall at all
times be and remain subject to the terms of the Trust as in effect from time to
time.

Section 8.3 Legal Fees and Expenses. The Company shall reimburse a Participant
or his or her Beneficiary for all reasonable legal fees and expenses incurred by
such Participant or Beneficiary after the date of an Event in seeking to obtain
any right or benefit provided by the Plan; provided however, that: (a) any such
reimbursement shall be made during a period not to exceed 20 years following the
date of the Event; (b) the amount eligible for reimbursement

 

11



--------------------------------------------------------------------------------

during a taxable year of the Participant or Beneficiary shall not affect the
amount eligible for reimbursement in any other taxable year; (c) the
reimbursement is made on or before the last day of the Participant’s or
Beneficiary’s taxable year following the taxable year in which the legal fees
and expenses are incurred; and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

Section 8.4 Late Payment and Additional Payment Provisions. If after the date of
an Event the Company delays a payment required to be made under the Plan past
the final date that the payment was due to be made, the amount of each such
delayed payment shall be credited with interest at the rate of five percent per
year, compounded quarterly, from the date on which the distribution was required
to be made under the terms of the Plan until the actual date of the
distribution. In the event that this interest is to be credited for some period
less than a full calendar quarter, the interest shall be determined and
compounded for the fractional quarter. This interest represents a late payment
penalty for the delay in payment and is intended to supplement any other
interest or gains credited to a Participant’s Account under the Plan.

Any benefit payments made by the Company after the date on which a benefit
distribution was required to be made under the terms of the Plan shall be
applied first against the first due of such benefit distributions (with
application first against any applicable late payment penalty and next against
the benefit amount itself) until fully paid, and next against the next due of
such payments in the same manner, and so forth, for purposes of calculating the
late payment penalties hereunder.

In the event that payment of benefits has commenced to a Participant or
Beneficiary prior to the date of an Event, then the date on which distribution
was required to be made under the terms of the Plan shall be determined with
reference to the payment provision that was in effect prior to the date of the
Event. No adjustment may be made to any payment form which was in effect prior
to the date of an Event with respect to any Account which would have the effect
of delaying payments otherwise to be made under the payment form or otherwise
increasing the period of time over which payments are to be made.

Participants and their Beneficiaries shall be entitled to benefit payment under
the Plan plus the late payment penalty referred to hereinabove first from the
Trust and secondarily from the Company, as otherwise provided in Section 8.2.

 

ARTICLE 9 FUNDING

Section 9.1 Source of Benefits. All benefits under the Plan shall be paid when
due by the Company out of its assets or from the Trust.

Section 9.2 No Claim on Specific Assets. No Participant shall be deemed to have,
by virtue of being a Participant in the Plan, any claim on any specific assets
of the Company such that the Participant would be subject to income taxation on
his or her benefits under the Plan prior to distribution and the rights of
Participants and Beneficiaries to benefits to which they are otherwise entitled
under the Plan shall be those of an unsecured general creditor of the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE 10 ADMINISTRATION

Section 10.1 Administration. The Plan shall be administered by the Committee.
The Company shall bear all administrative costs of the Plan other than those
specifically charged to a Participant or Beneficiary.

Section 10.2 Powers of Committee. In addition to the other powers granted under
the Plan, the Committee shall have all powers necessary to administer the Plan,
including, without limitation, powers to:

(a) interpret the provisions of the Plan;

(b) establish and revise the method of accounting for the Plan and to maintain
the Accounts; and

(c) establish rules for the administration of the Plan and to prescribe any
forms required to administer the Plan.

Section 10.3 Actions of the Committee. Except as modified by the Board, the
Committee (including any person or entity to whom the Committee has delegated
duties, responsibilities or authority, to the extent of such delegation) has
total and complete discretionary authority to determine conclusively for all
parties all questions arising in the administration of the Plan, to interpret
and construe the terms of the Plan, and to determine all questions of
eligibility and status of employees, Participants and Beneficiaries under the
Plan and their respective interests. Subject to the claims procedures of
Section 10.6, all determinations, interpretations, rules and decisions of the
Committee (including those made or established by any person or entity to whom
the Committee has delegated duties, responsibilities or authority, if made or
established pursuant to such delegation) are conclusive and binding upon all
persons having or claiming to have any interest or right under the Plan.

Section 10.4 Delegation. The Committee, or any officer designated by the
Committee, shall have the power to delegate specific duties and responsibilities
to officers or other employees of the Company or other individuals or entities.
Any delegation may be rescinded by the Committee at any time. Each person or
entity to whom a duty or responsibility has been delegated shall be responsible
for the exercise of such duty or responsibility and shall not be responsible for
any act or failure to act of any other person or entity.

Section 10.5 Reports and Records. The Committee, and those to whom the Committee
has delegated duties under the Plan, shall keep records of all their proceedings
and actions and shall maintain books of account, records, and other data as
shall be necessary for the proper administration of the Plan and for compliance
with applicable law.

Section 10.6 Claims Procedure. The Committee shall notify a Participant in
writing within 90 days of the Participant’s written application for benefits of
his or her eligibility or non-eligibility for benefits under the Plan. If the
Committee determines that a Participant is not eligible for benefits or full
benefits, the notice shall set forth: (a) the specific reasons for such denial;
(b) a specific reference to the provision of the Plan on which the denial is
based; (c) a description of any additional information or material necessary for
the claimant to perfect his or

 

13



--------------------------------------------------------------------------------

her claim, and a description of why it is needed; and (d) an explanation of the
Plan’s claims review procedure and other appropriate information as to the steps
to be taken if the Participant wishes to have his or her claim reviewed. If the
Committee determines that there are special circumstances requiring additional
time to make a decision, the Committee shall notify the Participant of the
special circumstances and the date by which a decision is expected to be made,
and may extend the time for up to an additional 90-day period. If a Participant
is determined by the Committee to be not eligible for benefits, or if the
Participant believes that he or she is entitled to greater or different
benefits, the Participant shall have the opportunity to have his or her claim
reviewed by the Committee by filing a petition for review with the Committee
within 60 days after receipt by the Participant of the notice issued by the
Committee. If a Participant does not appeal on time, the Participant will lose
the right to appeal the denial and the right to file suit under ERISA, and the
Participant will have failed to exhaust the Plan’s internal administrative
appeal process, which is generally a prerequisite to bringing suit. Said
petition shall state the specific reasons the Participant believes he or she is
entitled to benefits or greater or different benefits. Within 60 days after
receipt by the Committee of said petition, the Committee shall afford the
Participant (and his or her counsel, if any) an opportunity to present the
Participant’s position to the Committee orally or in writing, and the
Participant (or his or her counsel) shall have the right to review the pertinent
documents, and the Committee shall notify the Participant of its decision in
writing within said 60-day period, stating specifically the basis of the
decision written in a manner calculated to be understood by the Participant and
the specific provisions of the Plan on which the decision is based. If, because
of the need for a hearing, the 60-day period is not sufficient, the decision may
be deferred for up to another 60-day period at the election of the Committee,
but notice of this deferral shall be given to the Participant. In the event an
appeal of a denial of a claim for benefits is denied, any lawsuit to challenge
the denial of such claim must be brought within one year of the date the
Committee has rendered a final decision on the appeal.

 

ARTICLE 11 AMENDMENTS AND TERMINATION

Section 11.1 Amendments. The Company, by action of the Compensation Committee of
the Board, or the Chief Executive Officer of the Company or the Senior Vice
President of Human Resources, to the extent authorized by the Compensation
Committee of the Board, may amend the Plan, in whole or in part, at any time and
from time to time. Any such amendment shall be filed with the Plan documents. No
amendment, however, may be effective to reduce the vested amounts credited to a
Participant’s Account (or that would be so credited with respect to a
Participant who is actively employed immediately prior to the date of amendment
had the Participant had a Separation from Service and had his or her Account
been established immediately prior to such date), as determined immediately
prior to such amendment, except that the Company may change the investment funds
or funds that it may make available for crediting gains and losses pursuant to
Section 6.3 at any time in its discretion.

Section 11.2 Termination. The Company reserves the right to terminate the Plan
at any time by action of the Compensation Committee of the Board. Upon
termination of the Plan, all accruals and contributions shall immediately cease.
Termination of the Plan shall not be effective to reduce the vested amounts
credited to a Participant’s Account (or that would be so credited with respect
to a Participant who is actively employed immediately prior to the date of such
termination had the Participant had a Separation from Service and had his or her
Account been

 

14



--------------------------------------------------------------------------------

established immediately prior to such date). If the Plan is terminated, payments
from the Accounts of all Participants and Beneficiaries shall be made at the
time and in the manner otherwise specified in the Plan, except as otherwise
determined by the Company at the time of termination, subject to Article 8.

 

ARTICLE 12 MISCELLANEOUS

Section 12.1 No Guarantee of Employment. Neither the adoption nor the
maintenance of the Plan shall be deemed to be a contract of employment between
any Affiliate and any Participant. Nothing contained herein shall give any
Participant the right to be retained in the employ of an Affiliate or to perform
services for an Affiliate, or to interfere with the right of an Affiliate to
discharge any Participant at any time; nor shall it give an Affiliate the right
to require any Participant to remain in its employ or to perform services for it
or to interfere with the Participant’s right to terminate his or her employment
or performance of services at any time.

Section 12.2 Release. Any payment of benefits to or for the benefit of a
Participant or a Participant’s Beneficiary that is made in good faith by the
Company in accordance with the Company’s interpretation of its obligations under
the Plan shall be in full satisfaction of all claims against the Company for
benefits under the Plan to the extent of such payment.

Section 12.3 Notices. Any notice permitted or required under the Plan shall be
in writing and shall be hand-delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
principal office of the Company, if to the Company, or to the address last shown
on the records of the Company, if to a Participant or Beneficiary. Any such
notice shall be effective as of the date of hand-delivery or mailing.

Section 12.4 Nonalienation. No benefit payable at any time under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
levy, attachment, or encumbrance of any kind by any Participant or Beneficiary,
except with respect to a Domestic Relations Order.

Section 12.5 Withholding. The Company may withhold from any payment of benefits
or other compensation payable to a Participant or Beneficiary, or the Company
may direct the trustee of the Trust to withhold from any payment of benefits to
a Participant or Beneficiary, such amounts as the Company determines are
reasonably necessary to pay any taxes or other amounts required to be withheld
under applicable law.

Section 12.6 Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.

Section 12.7 Applicable Law. The Plan and all rights hereunder shall be governed
by and construed according to the laws of the State of Minnesota, except to the
extent such laws are preempted by the laws of the United States of America.

Section 12.8 Invalidity of Certain Provisions; Sections 409A and 457A. If any
provision of the Plan is held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision of the Plan and the Plan
shall be construed and enforced as if such

 

15



--------------------------------------------------------------------------------

provision had not been included. The Plan is intended to comply in form and
operation with Section 409A, and shall be construed accordingly. If any
provision of the Plan does not conform to the requirements of Section 409A or
Section 457A of the Code, the Plan shall be construed and enforced as if such
provision had not been included. Without limiting the generality of the
foregoing, no compensation may be deferred under the Plan if such deferral would
violate the provisions of Section 457A of the Code by virtue of being paid or
payable in respect of services to any “non-qualified entity” within the meaning
of Section 457A of the Code.

Section 12.9 No Other Agreements. The terms and conditions set forth herein
constitute the entire understanding of the Company and the Participants with
respect to the matters addressed herein.

Section 12.10 Incapacity. In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant’s spouse, parent, brother, sister or other person deemed
by the Committee to have incurred expenses for the care of such Participant,
unless a duly qualified guardian or other legal representative has been
appointed.

Section 12.11 Electronic Media. Notwithstanding anything in the Plan to the
contrary, but subject to the requirements of ERISA, the Code, or other
applicable law, any action or communication otherwise required to be taken or
made in writing by a Participant or Beneficiary or by the Company or Committee
shall be effective if accomplished by another method or methods required or made
available by the Company or Committee, or their agent, with respect to that
action or communication, including e-mail, telephone response systems, intranet
systems, or the Internet.

Section 12.12 Delay of Distributions Upon Certain Events Delay in Distributions.

(a) Except as set forth in Section 12.13, if a Participant is a Specified
Employee as of the date of his or her Separation from Service, any distributions
that under the terms of the Plan are to commence to the Participant on his or
her Separation from Service (“separation distributions”) shall commence within
90 days after the Participant’s “delayed distribution date” (as defined below).
In this case, the Company shall, in its discretion, determine whether the first
separation distribution to the Participant shall include the aggregate amount of
any separation distributions that, but for this paragraph (a), would have been
paid to the Participant from the date of his or her Separation from Service
until the delayed distribution date, or whether each separation distribution
shall be delayed for six months. For purposes of this paragraph (a), a Specified
Employee’s “delayed distribution date” is the first day of the seventh month
following the Participant’s Separation from Service, or if earlier, the date of
the Participant’s death.

 

16



--------------------------------------------------------------------------------

(b) A payment under the Plan may be delayed by the Company under any of the
following circumstances so long as all payments to similarly situated
Participants are treated on a reasonably consistent basis:

(i) The Company reasonably anticipates that if such payment were made as
scheduled, the Company’s deduction with respect to such payment would not be
permitted under Section 162(m) of the Code, provided that the payment is made
either during the first Plan Year in which the Company reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year,
the deduction of such payment will not be barred by application of
Section 162(m) or during the period beginning with the date of the Participant’s
Separation from Service and ending on the later of the last day of the Company’s
fiscal year in which the Participant has a Separation from Service or the 15th
day of the third month following the Separation from Service.

(ii) The Company reasonably anticipates that the making of the payment will
violate Federal securities laws or other applicable law, provided that the
payment is made at the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause such violation.

(iii) Upon such other events as determined by the Company and according to such
terms as are consistent with Section 409A or are prescribed by the Commissioner
of Internal Revenue.

Section 12.13 Acceleration of Distributions Upon Certain Events. The Company
may, in its discretion, distribute all or a portion of a Participant’s Accounts
at an earlier time and in a different form than specified above in this Article
5 under the circumstances described below:

(a) As may be necessary to fulfill a Domestic Relations Order. Distributions
pursuant to a Domestic Relations Order shall be made according to administrative
procedures established by the Company.

(b) To the extent reasonably necessary to avoid the violation of ethics laws or
conflict of interest laws pursuant to Section 1.409A-3(j)(ii) of the Treasury
regulations.

(c) To pay FICA on amounts deferred under the Plan and the income tax resulting
from such payment.

(d) To pay the amount required to be included in income as a result of the
Plan’s failure to comply with Section 409A.

(e) If the Company determines, in its discretion, that it is advisable to
liquidate the Plan in connection with a termination of the Plan pursuant to
Section 11.2, subject to Article 8.

(f) As satisfaction of a debt of the Participant to an Affiliate, where such
debt is incurred in the ordinary course of the service relationship between the
Affiliate and the Participant, the entire amount of the reduction in any Plan
Year does not exceed $5,000, and the reduction is made at the same time and in
the same amount as the debt otherwise would have been due and collected from the
Participant.

 

17



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 12.13 to the contrary, the Company
shall not provide the Participant with discretion or a direct or indirect
election regarding whether a payment is accelerated pursuant to this
Section 12.13.

 

18



--------------------------------------------------------------------------------

SCHEDULE A

Manner of Crediting Gains and Losses to Personal Investment Account

Pursuant to Section 6.3

The Personal Investment Accounts of Participants shall be credited with gains
and losses as if invested in one or more of the investments funds listed below
that are selected by the Company and communicated to the Participants from time
to time, in the proportions designated by the Participant on an investment
election form submitted to the Company by the Participant. The investment
election form shall be submitted to the Company in the form and manner specified
by the Committee, which may be electronically pursuant to Section 12.11. Until
and unless changed by the Committee, Participants shall be permitted to change
investment elections, generally, on a daily basis.

Medtronic Interest Income Fund

Vanguard Total Bond Market Index Fund

Vanguard Wellington Fund

Vanguard 500 Index Fund

Vanguard Windsor II Fund

Vanguard Morgan Growth Fund

Vanguard PRIMECAP Fund

Vanguard Extended Market Index Fund

Vanguard Explorer Fund

Vanguard International Growth Fund

Medtronic plc Stock Fund

 

A-1